Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 28, it is unclear what the “excluding a geometry area or areas” limitation is referring to.  The written description does not appear to use the claim language.
In claim 10, the limitation that the attachment member inner enveloping surface and the outer enveloping surface of the superstructure implant post intersect perpendicularly with the flange plane is not understood and appears to be inaccurate.   According to the applicant’s Figures the inner enveloping surface of the attachment member and the outer enveloping surface of the implant post are both tapered and do not intersect applicant’s flange plane 38 at 90 degrees.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 12, 14, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurson (US 6,672,871).


In Figure 6 Hurson discloses a prosthetic tooth replacement system comprised of an attachment element 100, 152 (restoration tooth) and a superstructure support 10 (abutment) that is arranged on an implant body that is very similar to that disclosed by applicant as identified in that annotated Figures below.   The superstructure support 10 includes a hollow implant post 16 (abutment upper portion, Figure 1A), a hollow implant pin 18 (abutment lower portion, Figure 1A) and an implant flange 112, 114 between the post 16 and pin 18.  The centerlines of the attachment element implant post and implant pin transition/intersect each other at 180 degrees (i.e. axially aligned).  The attachment element 100, 152 (restoration tooth) is rotationally fixed to the implant post 15 (column 5, line 55) by the assembly joint.  The Hurson attachment element 100, 152 has an inner enveloping surface that guarantees rotation fixing (see e.g. 108, Fig 3C, 3E, also 510 Fig 8A-8C) and interlocks at 20 of the hollow implant post (“antirotation feature”) to prevent rotation.  The Hurson implant post 15 and the attachment element 100, 152 have interface geometries which form a gap 140 of 50 microns (column 7, line 38 (50 microns = 0.05 mm)) with elevations 110 in the form of studs/bars, nubs.  
In regard to claim 19, note the antitwist bar at 20.  In regard to claim 22, note column 7, line 38.


    PNG
    media_image1.png
    660
    756
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 6,672,871).
Like applicant, Hurson discloses that the outer wall of the implant post and the inner wall of the attachment element are slightly tapered.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to formed the two connecting pieces without a taper as such a modification would provide predictable results with no inventive effort.

Response to Applicant’s Arguments
	In response to the present rejection, applicant argues that claim 9 requires both a “gap” and an “assembly clearance” and points to Figure 4 of Hurson and argues that when coping 100 rests upon the analog 30 that there is a uniform “gap” 116 but not an “assembly clearance.”  The examiner is not persuaded.  Claim 9 does not provide any detail/distinctions regarding a distinction between the “gap” and the “assembly clearance” – moreover as used in the claim and vaguely described in applicant’s written description (note particularly paragraphs [0054’] and [0059]), the “assembly clearance” is understood to refer to a broader relationship between that attachment element and the superstructure the that includes the claimed “gap” – i.e. the “gap” makes up part of the “assembly clearance.”  
Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the 35 U.S.C. 112 rejections above and in independent form to include all of the limitations of the claims from which they depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712